People v Jean (2020 NY Slip Op 05162)





People v Jean


2020 NY Slip Op 05162


Decided on September 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2020

Ind No. 1499/17 Appeal No. 11890 Case No. 2019-2128 

Before: Acosta, P.J., Webber, Moulton, Shulman, JJ. 


[*1]The People of the State of New York, Respondent,
vVladimir Jean, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Harold V. Ferguson, Jr., of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Elizabeth T. Schmidt of counsel), for respondent.

Judgment, Supreme Court, New York County (Ann Scherzer, J.), rendered December 5, 2018, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of 6½ years, to run concurrently with the sentence imposed under Indictment No. 4206/16, unanimously affirmed.
Defendant's contention that his guilty plea should be vacated in the event this Court reverses the conviction under Indictment No. 4206/16 (see People v Fuggazzatto, 62 NY2d 862, 863 [1984]) is rendered moot by this Court's affirmance of that conviction
(183 AD3d 405 [1st Dept 2020], lv denied NY3d, 2020 NY Slip Op 98032[U] [2020]).
We perceive no basis to reduce the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2020